DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (4,964,754) (“Garner”) in view of Eben.

Regarding claim 1, Garner teaches a self propelled concrete finishing machine with a front and a rear and a pair of ends, the machine comprising: at least one elongated, driven roller tube (18,19) for propelling said machine during concrete finishing; at least one concrete strike-off roller tube (20) disposed at the front of said machine for initially contacting concrete and striking it off during machine propulsion, said strike-off roller tube disposed in parallel, spaced relation relative to the at least one driven roller tube; at least one retractable vibrator rack (88) assembly coupled to the machine proximate the machine front for selectively contacting and vibrating concrete during machine operation; and, a movement linkage (81,86) for moving each vibrator rack assembly either downwardly and forwardly into contact with the concrete (Figure 4) or upwardly out of contact with concrete and rearwardly to a position nested against the machine (Figure 3) front for reducing the dimensions of the machine when finishing is complete, the retractable gang vibration assembly comprising a plurality of spaced apart, generally vertically oriented hanging vibrator units (106)  adapted to be immersed in concrete or withdrawn therefrom.  Garner fails to teach the linkage is a compound linkage.  Eben teaches a paving machine with a vibrator rack (70,71) and a compound linkage for moving the vibrator rack into and out of contact with the concrete.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a compound linkage in the linkage of Garner as taught by Eben to allow the vibrator rack to collapse into a smaller footprint.


Regarding claim 4, Garner as modified by Eben teaches the compound movement linkage comprises a parallelogram linkage.  

Regarding claim 5, Garner as modified by Eben teaches a transport/retraction cylinder (60) for actuating the parallelogram linkage for deploying a gang lift assembly outwardly and downwardly, or for retracting a gang lift assembly upwardly and inwardly to nest it towards the machine front.  

Regarding claim 9, Garner teaches a roller tube concrete finishing machine comprising: at least one elongated, driven roller tube (18, 19) disposed beneath said frame for propelling said machine during concrete finishing, said at least one roller tube extending between spaced apart frame ends and riding on forms parallel with a concrete surface to be finished; at least one concrete strike-off roller tube (20) disposed at the front of said machine for initially contacting concrete and striking it off during machine propulsion; at least one retractable vibrator unit (88) mounted at the front of said frame for selectively vibrating concrete, the retractable vibrator assembly comprising a plurality of spaced apart, individual vibrator units adapted to be immersed in concrete or withdrawn therefrom; and, a linkage (81, 86) for deploying the vibrator units by moving them forwardly and downwardly relative to the machine for contacting and vibrating concrete in an operation mode and for retracting the vibrator units upwardly out of contact with concrete and rearwardly to a transport position nested against the frame for reducing the dimensions of the machine.  Garner fails to teach the linkage is a parallelogram linkage.  Eben teaches a paving machine with a vibrator rack (70,71) and a parallelogram linkage (52,53) for moving the vibrator rack into and out of contact with the concrete.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a compound linkage in the linkage of Garner as taught by Eben to allow the vibrator rack to collapse into a smaller footprint.

Regarding claim 10, Garner as modified by Eben teaches each retractable vibrator rack assembly comprises a rigid, upper, transverse vibrator suspension header (97) that connects to and drives a plurality of individual downwardly hanging vibrator units (106).  

Regarding claim 11, Garner as modified by Eben teaches the retractable vibrator rack assembly comprises an elongated, generally horizontally disposed lifting bar (91) that displaces the suspension header.  

Regarding claim 12, Garner as modified by Eben teaches a transport/retraction cylinder (101) for actuating the parallelogram linkage.  

Regarding claim 15, Garner teaches a roller tube concrete finishing machine comprising: a pair of driven roller tubes (18, 19) disposed beneath said machine for propelling said machine during concrete finishing, said roller tubes extending between spaced apart frame ends and riding on forms parallel with a concrete surface to be finished; at least one concrete strike-off roller tube (20) disposed at the front of said machine for initially contacting concrete and striking off concrete during machine propulsion; a retractable gang vibrator assembly (88) mounted at the front of said frame, the retractable gang vibrator assembly comprising a plurality of generally vertically oriented vibrator units (106) for selectively vibrating concrete, the individual vibrator units adapted to be immersed in concrete or withdrawn therefrom; and, a linkage (81, 86) for deploying the gang vibrator assembly by moving it forwardly and downwardly relative to the machine for vibrating concrete and for retracting the gang vibrator assembly upwardly out of contact with concrete and rearwardly to a transport position nested against the frame.  Garner fails to teach the linkage is a parallelogram linkage.  Eben teaches a paving machine with a vibrator rack (70,71) and a parallelogram linkage (52,53) for moving the vibrator rack into and out of contact with the concrete.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a compound linkage in the linkage of Garner as taught by Eben to allow the vibrator rack to collapse into a smaller footprint.

Regarding claim 16, Garner as modified by Eben teaches the retractable gang vibrator assembly comprises a rigid, upper, transverse vibrator suspension header (97) that connects to and drives the individual downwardly hanging vibrator units (106).  
Regarding claim 17, Garner as modified by Eben teaches each retractable gang vibrator assembly comprises an elongated, generally horizontally disposed lifting bar (91) that displaces the suspension header.  

Regarding claim 18, Garner as modified by Eben teaches a transport/retraction cylinder (101) for actuating the parallelogram linkage.  


Allowable Subject Matter
Claims 2-3, 6-8, 13-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Knapp teaches a concrete roller finishing machine having multiple rollers and a retractable vibrator assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 15, 2022